Citation Nr: 1311654	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to April 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, confirmed and continued the denial of service connection for bilateral hearing loss.

In January 2011, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record. 

In March 2011, the Board reopened and remanded the claim for additional development and adjudicative action.  In November 2012, the Board again remanded the claim for a supplemental medical opinion.  The supplemental VA opinion has been received and the case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran has currently diagnosed sensorineural bilateral hearing loss as defined under VA law.

3.  The Veteran was exposed to loud noises (acoustic trauma) to both ears during service.

4.  Symptoms of bilateral hearing loss were not chronic in service. 

5.  Symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of separation. 

6.  Symptoms of bilateral hearing loss have not been continuous since service separation. 

7.  The Veteran's bilateral hearing loss is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.                      38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a May 2009 notice letter, the RO provided notice to include provisions for disability ratings and for the effective date of the claim.  In a March 2011 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in a February 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA treatment records, private treatment records, the Veteran's statements, and a transcript of the January 2011 hearing.  

As noted above, this appeal involves a remand by the Board for a supplemental VA audiological opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47  (1999). 

In this case, the RO substantially complied with the Board's November 2012 remand instructions by obtaining a supplemental VA audiological opinion.  As requested, the examiner reported findings in detail and provided an opinion as to whether the Veteran's currently diagnosed bilateral hearing loss is related to service. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2013 VA opinion is adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include in-service audiometric testing, and provided a complete rationale for the opinions stated.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  An organic disease of the nervous system, to include sensorineural hearing loss, is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2012); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Analysis of Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to his active military service.  In his May 2009 statement and during the January 2011 hearing, the Veteran testified that while serving on a flight line at Travis Air Force Base in Tachikawa, Japan, he was exposed to high levels of acoustic trauma for approximately 20 years.  He asserts that service connection for his bilateral hearing loss due to in-service noise exposure is warranted.

Initially, the Board has considered whether service connection for bilateral hearing loss is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), an organic disease of the nervous system, to include sensorineural hearing loss, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  As the evidence of record does not establish any clinical manifestations of hearing loss manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307(a)(3). 

Turning to the non-presumptive service connection criteria, the Board finds the Veteran has a current diagnosis of bilateral hearing loss for VA purposes during the appeal period.  The Veteran's auditory thresholds were over 26 decibels for at least three of the frequencies in both ears in the March 2009 private audiometric report.  Additionally, July 2009 VA examination report and August 2011 VA DBQ examination report noted the Veteran's auditory thresholds were 40 decibels and over at the 1000, 2000, 3000, and 4000 Hertz ranges in both ears.  See 38 C.F.R.            § 3.385 (Criteria for establishing a hearing loss disability for VA compensation purposes includes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater).

Next, the Board finds that the Veteran was exposed to acoustic trauma in service.  The Veteran is both competent and credible to report that he was exposed to loud noises to both ears in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Pursuant to an October 2003 VA outpatient treatment session for a hearing evaluation, the Veteran reported he was exposed to excessive noise while in service.  A May 2009 statement also noted that the Veteran was exposed to extreme loud noise on the flight line at Travis Air Force Base in Tachikawa, Japan.  At the July 2009 VA examination, the Veteran reported he worked as the crew chief and inspector of aircrafts on the flight line while the aircrafts would run and did not use ear protection.  At the January 2011 Board hearing, the Veteran affirmed that he was on the flight line for the majority of his military career and was only given foam earplugs as hearing protection.  

The Veteran's DD Form 214 reflects that his military occupational specialty was as an aircraft maintenance technician.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that exposure to hazardous noise for veterans with a duty MOS of Tactical Aircraft Maintenance as "highly probable."  For these reasons, the Board finds the Veteran was exposed to loud noise while in service.

The Board next finds that symptoms of bilateral hearing loss were not chronic during active service.  Service treatment records show unimpaired bilateral hearing (15/15) based on whisper tests performed during service in November 1945, September 1949, and July 1954.  In January 1960, May 1960, and November 1963 the Veteran underwent audiometry testing for both ears.  

On the authorized audiological evaluation in January 1960, pure tone thresholds, in decibels, were as follows: 

(note: Readings from American Standards Association (ASA) (used in service department audiometric readings prior to October 31, 1967) are converted to International Standard Organization (ISO) units represented by the figures in parentheses).




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
20 (30)
25 (35)
20 (25)
LEFT
10 (25)
15 (25)
15 (25)
20 (30)
15 (20)


At the May 1960 in-service examination, the Veteran's auditory pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
n/a
n/a
LEFT
0 (15)
5 (15)
5 (15)
n/a
n/a

Lastly, the November 1963 separation examination revealed the Veteran's auditory pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
10 (20)
15 (20)
LEFT
0 (15)
5(15)
0(10)
15 (25)
15 (20)

Based on these in-service evaluations, the Board finds that some degree of bilateral hearing loss beyond the normal ranges was shown at the January 1960 in-service examination by 30, 35, and 25 decibels at the 2000, 3000, and 4000 Hertz ranges, respectively, in the right ear and by 25, 25, 25, and 30 decibels at the 500, 1000, 2000, and 3000 Hertz ranges, respectively in the left ear.  See Hensley v. Brown,        5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from  0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additionally, 25 decibels at the 3000 Hertz range in the left ear was documented in the November 1963 in-service examination report which shows some degree of hearing loss in the left ear beyond the normal range.  Id. 

In a July 2009 VA hearing evaluation, the VA examiner noted that that the Veteran's audiometry results during the November 1963 separation examination were well within normal limits bilaterally.  Similarly, an August 2011 VA examiner opined that the Veteran's hearing was found to be within normal limits at the time of separation from service.

The Board remanded the claim in November 2012 for a supplemental opinion because it found that the July 2009 and August 2011 VA medical opinions were based on an inaccurate factual histories and were inadequate to render a decision for the claim on appeal.  The Board found that the examiners did not accurately consider the Veteran's in-service pure tone thresholds after conversion of the audiometric readings to ISO units, which revealed some degree of in-service bilateral hearing loss beyond normal ranges.

Taking into consideration these findings, a supplemental VA audiological opinion was provided in January 2013.  The claims file was again reviewed and the VA examiner noted that the Veteran's in-service examinations from 1944 to 1949 showed normal whisper voice results bilaterally.  The January 2013 VA examiner further noted that the January 1960 in-service examinations revealed pure tone audiometry results (conversions made as needed) which showed mild hearing loss; however, subsequent examinations showed normal pure tone audiometry.  The VA examiner stated that this indicated that the January 1960 examination was affected by a "temporary threshold shift."  As explained by the January 2013 VA audiologist, this temporary threshold shift explained the discrepancy between the January 1960 examination, which revealed mild hearing loss, and the later examinations (may 1960 and November 1963) which demonstrated normal pure tone audiometry bilaterally.   

The Board has accorded significant probative value to the competent January 2013 VA medical opinion.  The January 2013 VA examiner was an audiologist and noted that his opinion was based on a review of the claims file, including the in-service audiometric examinations.  Based on the in-service audiological testing and the January 2013 VA audiological opinion, the Board finds that the degree of in-service bilateral hearing loss in the January 1960 evaluation indicated only temporary (acute) hearing loss, and not chronic bilateral hearing loss.  The Board finds the January 2013 VA examiner's opinion regarding a temporary threshold shift especially relevant given the Veteran's November 1963 separation examination which revealed auditory threshold within normal limits.  For these reasons, the Board finds that the Veteran's bilateral hearing loss was temporary, and not chronic in service.
The Board next finds that symptoms of bilateral hearing loss have not been continuous since service separation.  In this case, the Veteran has not alleged continuity of symptomatology following discharge from service; rather, he has stated that his hearing loss is due to 20 years of noise exposure in service.  That notwithstanding, post-service treatment records indicate that the Veteran did not seek treatment for bilateral hearing loss until 2003, 39 years after service separation.  In an October 2003 VA treatment record, the Veteran reported that his hearing had been decreasing for "several years."  The Board finds that this long lapse of time between service separation and treatment for hearing loss, even considering the several years of decreased hearing, weighs against a finding that the Veteran's bilateral hearing loss is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Given the lack of complaints, treatment, or diagnosis of bilateral hearing loss for over three decades, the Board finds that symptoms of bilateral hearing loss have not been continuous since service separation.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is not related to active service.  The January 2013 VA examiner opined that, based on the 2005 Institute of Medicine study, scientific evidence does not support a delayed onset of hearing loss after noise exposure; instead, hearing loss occurs at the time of the noise exposure.  The VA examiner reasoned that since hearing was normal at service discharge, the Veteran's hearing loss was not likely due to military noise exposure.  The January 2013 VA audiologist provided a rationale for the nexus opinion that was based on reliable principles and sound reasoning, such as the 2005 study from the Institute of Medicine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As stated above, the Board has accorded significant probative value to the competent January 2013 VA medical opinion.  For these reasons, the Board finds that the Veteran's bilateral hearing loss is not related to service.

The evidence weighing in favor of a positive nexus between the Veteran's bilateral hearing loss and service includes the Veteran and his representative's statements, to include the January 2011 hearing testimony.  Specifically, the Veteran contends that his bilateral hearing loss is due to his twenty years of military service on the flight line, where he was exposed to loud noises.  Further, the Veteran testified that the only hearing protection available at that time were foam earplugs.  After service separation, the Veteran testified that he was a chemical salesman and was not exposed to loud noises.  The Veteran avers that the continuous exposure to loud-noises in service is the cause of his hearing loss.  

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hearing loss and active duty service.  While the Veteran is competent to report symptoms as they come to him through his senses, hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).  Such competent evidence has been provided by the VA January 2013 VA audiological who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the VA audiologist's opinion than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R.                  § 3.102. 


		
					

ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


